Citation Nr: 1039204	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an effective date prior to June 21, 2005, for the 
grant of service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the RO, which granted 
service connection for hepatitis C and assigned a 20 percent 
evaluation, effective from June 21, 2005.  

In support of his claim, the Veteran provided testimony before 
the undersigned Acting Veterans Law Judge in July 2010.  A 
transcript of that proceeding has been associated with the 
Veteran's VA claims file.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim of entitlement 
to service connection for hepatitis C on June 21, 2005.

2.  There was no formal or informal claim of entitlement to 
service connection for hepatitis C prior to June 21, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2005, for 
the award of service connection for hepatitis C are not met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.102, 3.105, 3.155, 3.159, 3.160, 3.400 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA expanded VA's duties to notify and assist Veterans in 
developing their claims.  See 38 U.S.C.A. § 5100 et seq; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA is required 
to inform the Veteran of the type of evidence needed to 
substantiate his claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).

In any event, review of the claims file reveals compliance with 
the VCAA.  The duty to notify was accomplished by way of a VCAA 
letter from the RO to the Veteran dated in September 2005 and the 
February 2008 Statement of the Case (SOC), the latter of which is 
compliant with the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 
F.3d 1311 (2007).  The February 2008 SOC discussed the elements 
of disability rating and an effective date.  Although this notice 
was not sent prior to initial adjudication of the Veteran's 
service connection claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice in February 2008, he 
was provided ample time to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental SOC (SSOC) was provided to the appellant in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to content, the effective date issue on appeal stems 
from an initial rating assignment granted for hepatitis C in a 
March 2007 rating decision.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a Notice of Disagreement (NOD) regarding an 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  See Dingess at 491, 493, 
500- 501.  See also 38 C.F.R. 3.159(b)(3) (no duty to provide 
VCAA notice arises upon VA's receipt of a NOD), retroactively 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  If, as here, the rating decision that granted 
service connection occurred after that date, the Veteran is 
entitled to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  If he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is not 
prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently 
clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that 
where a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent with 
its prior decisions in Dingess and Dunlap, supra.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  See 
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been 
filed, only the notice requirements for rating decisions and SOCs 
described within 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements ...." Id.

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has not 
been established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).

With respect to content, as discussed above, the RO actually 
provided the Veteran with downstream Dingess notice in February 
2008 pertaining to the disability rating and effective date 
elements of his hepatitis C claim.  Further, after the Veteran 
filed a December 2007 NOD with regard to an earlier effective 
date for his hepatitis C, the additional notice requirements 
described within 38 U.S.C. §§ 5104 and 7105 were met by the April 
2008 SSOC.  Specifically, this document provided the Veteran with 
a summary of the pertinent evidence as to his earlier effective 
date claim, a citation to the pertinent laws and regulations 
governing an earlier effective date, and a summary of the reasons 
and bases for the RO's decision to deny an earlier effective 
date.

In any event, the Veteran and his representative have also 
provided hearing testimony and personal statements reflecting 
actual knowledge of the evidence and legal criteria necessary to 
establish an earlier effective date for his hepatitis C.  See 
Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) 
(notice error not prejudicial when claimant has actual knowledge 
of the evidence needed to substantiate claim).  Further, the 
Board concludes that a reasonable person in the Veteran's 
position would have known from the information he received what 
he was required to submit in order to substantiate his earlier 
effective date claim.  Id. at 1344 (VCAA notice error not 
prejudicial when a reasonable person could be expected to 
understand from the notice what was needed).  Therefore, 
prejudice as to notice provided for the downstream effective date 
element of his hepatitis C issue has not been established, such 
that there is no prejudicial error in the content of VCAA notice.  
See Shinseki, supra.

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), relevant VA treatment records, private medical evidence, 
and VA medical examinations and opinions.  The Veteran has 
submitted lay statements, hearing testimony, argument from his 
representative, and private medical evidence.  There is no 
indication that any additional evidence remains outstanding.  
There is no further basis to secure these records.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010).

II.  Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  Unless otherwise provided, the effective date of 
compensation will not be earlier than the date of receipt of the 
claimant's application.  See 38 U.S.C.A. § 5110(a) (West 2002).

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  See 38 C.F.R. § 3.400(b)(2) (2010).

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran, which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  The U.S. Court of 
Appeals for the Federal Circuit has emphasized that VA has a duty 
to fully and sympathetically develop the Veteran's claim to its 
optimum, which includes determining all potential claims raised 
by the evidence and applying all relevant laws and regulations.  
See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); 
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is 
required to adjudicate all issues reasonably raised by a liberal 
reading of the appellant's substantive appeal, including all 
documents and oral testimony in the record prior to the Board's 
decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon 
v. Brown, 6 Vet. App. 396 (1994).  In determining whether an 
informal claim has been made, VA is not required to read the 
minds of the Veteran or his representative.  See Cintron v. West, 
13 Vet. App. 251, 259 (1999).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  "Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim. Such 
informal claim must identify the benefit sought."  See 38 C.F.R. 
3.155(a) (2010).

Again, VA is required to identify and act on informal claims for 
benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  However, VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  See 38 C.F.R. § 3.160(c) (2010).  
The pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act on 
it.  See Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court 
has recently confirmed that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  See Ingram v. Nicholson, 21 Vet. App. 232, 
249, 255 (2007).

III.  Analysis

The Veteran's claim of entitlement to service connection for 
hepatitis C was received at the RO on June 21, 2005.  The RO 
eventually granted service connection for hepatitis C in the 
March 2007 rating decision on appeal.  The RO established an 
effective date of June 21, 2005, the date of receipt of claim.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  
The Veteran filed a December 2007 NOD with the effective date 
assigned.  The appeal has now reached the Board.

The Veteran contends that the effective date assigned for the 
award of service connection for hepatitis C - June 21, 2005, is 
not correct.  He contends that he was diagnosed with hepatitis C 
by a private doctor in May 2000, and believes that the effective 
date of the grant of service connection should be established 
from the date of diagnosis.  

At the hearing in July 2010, the Veteran testified that he was 
denied service connection by VA several times in "1976 and 
throughout the [19]80's," and that he was told that VA "didn't 
give any compensation for hepatitis C."  (T p.3-4).  He 
testified that he was first diagnosed with hepatitis in 2000, but 
that he was not told that he had the disease until some later 
(unspecified) time.  The Veteran reported that he "attempted" 
to file a claim several times in 2004, and that his claim was 
finally accepted in 2005, but was denied several times before he 
was granted service connection.  (T p6.)  The Veteran argues, in 
essence, that he was discouraged by VA from filing a claim for 
hepatitis for many years and asked that consideration be given to 
his tribulations concerning this matter and assign an earlier 
effective date back to May 2000.  

Regarding the Veteran's testimony that he was denied service 
connection by VA several times from 1976 to the present, and that 
his current claim was denied several times prior to the favorable 
disposition of his claim in March 2007, the Board notes that the 
evidentiary record does not contain any statements, 
correspondence, or application for VA compensation benefits 
concerning hepatitis prior to receipt of his claim in June 2005.  

The evidentiary record showed that the Veteran was denied service 
connection for residuals of stab wounds and a heart disorder by 
an RO Administrative Decision in February 1977, on the basis that 
his injuries in service were due to willful misconduct and were 
not incurred in the line of duty.  The Veteran and his 
representative were notified of this decision and did not appeal.  
Parenthetically, the Board notes that the notification letter in 
February 1977, advised the Veteran that he should contact VA if 
he wished to pursue a claim of service connection for any other 
conditions that he believed may be related to service.  However, 
the evidentiary record shows no further correspondence from the 
Veteran until 1995.  

The claims file includes a notification of VA hospitalization for 
right inguinal hernia in January 1980, and an undated statement 
from the Veteran received in November 1995, in which he inquired 
"[p]lease advise reason for denial of my claim for 
compensation."  A general letter to the Veteran dated in January 
1996, requested that he provide VA with information concerning 
the type of illness, disease or injury for which he was claiming 
VA benefits, and the dates, names and addresses of all healthcare 
providers where he had been treated for the claimed disability.  
The Veteran was also requested to complete the enclosed 
authorization for release of medical records forms, and was 
informed of the time requirements for filing his claim.  However, 
no further correspondence was received from the Veteran until 
June 2005.  

Based on the evidence of record, the Board finds that the 
Veteran's testimony concerning his allegations of mistreatment 
and misinformation by VA is without merit.  The evidentiary 
record is completely devoid of any correspondence, application, 
or statements from the Veteran concerning his alleged numerous 
claims and denials by VA of service connection for hepatitis C 
prior to June 2005.  The Veteran's testimony that he was first 
diagnosed with hepatitis C in 2000, but was not told that he had 
the disease until some later time, notwithstanding, his assertion 
that he was denied or discouraged by VA from filing a claim for 
hepatitis many times prior to June 2005 is dubious at best.  

Turning to the merits of the Veteran's claim, the original claim 
of service connection for hepatitis C was received on June 21, 
2005, more than 29 years after his discharge from service.  (See 
Report of Contact of same date).  Private medical records 
received in August 2005, showed that the Veteran was found to be 
anti-hepatitis C Ab positive on a laboratory study in May 2000, 
and a private needle biopsy in July 2005 showed chronic hepatitis 
consistent with HCV infection.  Additional letters from two 
private treating physicians, dated in March 2005 and August 2006, 
and a February 2007 VA examiner's opinion were to the effect that 
the Veteran's hepatitis was at least as likely as not related to 
his blood transfusions in service.  By rating action in March 
2007, the RO granted service connection for hepatitis C, and 
assigned an effective of June 21, 2005.  

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Treatment records do not constitute an informal 
claim when service connection has not yet been established for 
the claimed condition.  See 38 C.F.R. § 3.157 (2010); Lalonde v. 
West, 12 Vet. App. 377 (1999).  

Here, the Veteran's June 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b) and, as 
such, that regulation does not afford a basis for finding that 
the private laboratory records dated prior to June 2005, 
constitute a claim of entitlement to service connection for 
hepatitis.  See 38 C.F.R. § 3.157 (2010); see also Crawford v. 
Brown, 5 Vet. App. 33 (1993).  

Although the Veteran alleged that he filed a claim for hepatitis 
C in 1976, his application for VA benefits at that time did not 
reflect any such claim, nor are there any documents or 
correspondence of record prior to June 2005, in which the Veteran 
raised a claim of service connection for hepatitis.  

While the Veteran believes that the effective date for the award 
of service connection for hepatitis should be in May 2000, the 
date of a positive laboratory study for hepatitis C antibody 
virus, as noted above, the provisions of the law governing 
effective date of awards of benefits provide the date is either 
the date of receipt of a claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  Here, the later of either when entitlement 
arose (i.e., the date of the laboratory study), or the date of 
claim is obviously the June 2005 date of claim.  

In this case, the RO assigned an effective date of June 21, 2005, 
the date of receipt of the Veteran's original claim for service 
connection, which is the earliest date allowable under the 
applicable criteria discussed above.  See 38 C.F.R. § 3.400 
(b)(2)(ii).  Consequently, the Board concludes that the 
preponderance of the evidence is against an effective date prior 
to June 21, 2005, for the award of service connection for 
hepatitis C.  See 38 U.S.C.A. § 5107(b) (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date prior to June 21, 2005, for the 
grant of service connection for hepatitis C, is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


